DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,224,973 A to Hoppenstedt et al. (Hoppenstedt).
	In reference to claim 1, Hoppenstedt discloses an exhaust muffler for an engine, comprising: an outer cylinder (16; Fig. 4) that forms an introduction chamber into which an exhaust gas from the engine is introduced; and a muffling member (60; Figs. 5, 6) through which the exhaust gas flows, the muffling member being arranged in the introduction chamber and made of a foamed ceramic material (col. 5, line 19), wherein an inner cylinder (32) through which the exhaust gas passes is provided in the outer cylinder, at least a part of the muffling member is supported by an outer wall of the inner cylinder via a holding member (34, 36, 46, 56), the inner cylinder includes, in an area where the inner cylinder overlaps with the muffling member with respect to an axial direction of the inner cylinder (see Figs. 5, 6), a porous wall portion provided with communication holes communicating an inside and an outside of the inner cylinder (see Fig. 5), the holding member is arranged at a position where the holding member does not overlap with at least a part of the porous wall portion with respect to the axial direction of the inner cylinder (the regions near the ends of cylinder 32 are not perforated), and arrangement is such that the exhaust gas having passed through the muffling member flows into the inner cylinder through the communication holes (the direction of flow is depicted by arrows in Fig. 4, from right to left).
	In reference to claim 2, Hoppenstedt discloses the exhaust muffler according to claim 1, wherein the muffling member has an exhaust gas inflow surface through which the exhaust gas in the introduction chamber is introduced into the muffling member (the entire length shown in Fig. 5), and with respect to the axial direction of the inner cylinder, the exhaust gas inflow surface is provided on a side opposite to the communication holes across the holding member (since the holding members are located on the ends of the unit and the perforations are along the length of the unit either holding member can be interpreted as being on the opposite side of the communication holes).
	In reference to claims 3 and 4, Hoppenstedt discloses the exhaust muffler according to claims 1 and 2, wherein the muffling member has an outer peripheral surface (at 34) provided with an outer wall that suppresses passing of the exhaust gas (heater 34 is not entirely porous and thereby suppresses the flow; see Fig. 9).
	In reference to claim 5, Hoppenstedt discloses the exhaust muffler according to claim 2, wherein the muffling member is provided with a bottom wall (36) in contact with the inner cylinder on a side opposite to the holding member (56) across the communication hole of the inner cylinder with respect to the axial direction of the inner cylinder (see Fig. 5).
	In reference to claims 6-9, Hoppenstedt discloses the exhaust muffler according to claims 1-4, wherein the outer wall of the inner cylinder is provided with a positioning projection (62 or 72) on a rear side adjacent to the holding member (56) with respect to the axial direction of the inner cylinder.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2021/0246818 A1, US 5,293,742 A and US 4,829,766 A each also appear to anticipate at least claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168. The examiner can normally be reached M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
13 July 2022